DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Status of Claims
This office action is responsive to the amendment filed 06 November 2020. As directed by the amendment claims 1-3, 5-10 and 12-15 have been amended, and claims 4 and 11 have been cancelled. Thus, claims 1-3, 5-10 and 12-15 are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13-15, the limitation "a sleep environment setting screen" renders the claims indefinite because it is unclear whether the limitation is referring to the same sleep environment setting screen recited in claim 8, line 16 or a separate and distinct sleep environment setting screen.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shinar et al. (US 2016/0058429 A1) (Shinar) in view of Halperin et al. (US 2013/0267791 A1; cited by Applicant on IDS dated 11/28/2018) (Halperin).
Referring to claim 1: Shinar teaches a sleep management method comprising: obtaining sleep data of a user; obtaining a sleep state of the user based on the sleep data; and controlling at least one home appliance (see figure 10, #170; paragraphs [0618]-[0619] and [0623]) based on the sleep state of the user, wherein the sleep data includes signals corresponding to a heart rate, respiration rate, and movement of the user detected by a sensor (see figure 10, #22; paragraphs [0560], [0618]-[0619] and [0630]), wherein the controlling the at least one home appliance based 
Halperin teaches a method of obtaining sleep data of a user detected by a piezoelectric sensor (see figure 1, #30; paragraphs [0435]-[0439]), wherein the sleep data includes a first signal corresponding to the user's heart rate, a second signal corresponding to the user's respiration rate, and a third signal corresponding to the user's movement (see figure 2; paragraphs [0440]-[0445]; wherein it is clear that data collected by the sensor, #30, is separated into a heart rate signal, #23, a respiration rate signal, #22, and a user movement signal, #28/31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a simple substitution of the sensor of Shinar with a piezoelectric 
	Referring to claim 2: Shinar further teaches the obtaining the sleep state of the user based on heart rate, respiration rate and user’s movement; and identifying the sleep state of the user based on the sleep data (see paragraphs [0560], [0618]-[0619] and [0630]), but does not specifically teach obtaining from the sleep data a first signal corresponding to the user's heart rate, a second signal corresponding to the user's respiration rate, and a third signal corresponding to the user's movement. Halperin teaches a method of obtaining sleep data of a user detected by a piezoelectric sensor (see figure 1, #30; paragraphs [0435]-[0439]), wherein the sleep data includes a first signal corresponding to the user's heart rate, a second signal corresponding to the user's respiration rate, and a third signal corresponding to the user's movement (see figure 2; paragraphs [0440]-[0445], [0462]; wherein it is clear that data collected by the sensor, #30, is separated into a heart rate signal, #23, a respiration rate signal, #22, and a user movement signal, #28/31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of the sleep data of Shinar, as modified by Halperin, with separate data analysis of each of the heart rate, respiration rate and movement of the user like taught by Halperin in order to distinguish between various types of detected user motion so as to more accurately predict the sleep state of the user.  
Referring to claim 5: Shinar further teaches the providing the graphic user interface comprises displaying the sleep environment setting screen for setting an indoor temperature  during the user's sleep, and wherein the controlling the at least one home appliance comprises transmitting the indoor temperature set through the sleep environment setting screen to the at 
Referring to claim 6: Shinar further teaches the providing the graphic user interface comprises displaying the sleep environment setting screen for setting a sleep induction temperature for inducing the user's sleep (see paragraph [0633]; figure 12, “prior to sleep” stage; wherein the user sets the heat temperature to “Hi” for a sleep induction stage), a sleep maintenance temperature for maintaining the user's sleep (see paragraphs [0634]-[0635]; figure 12, “during sleep” stage; wherein the user sets the heat temperature to “Med” or “Lo” during a sleep maintenance stage), and a sleep stop temperature for stopping the user's sleep (see paragraph [0636]; figure 12, “towards wake up” stage; wherein the user sets the heat temperature to “Hi” during sleep stop stage), and wherein the controlling the at least one home appliance comprises: transmitting the sleep induction temperature, the sleep maintenance temperature, and the sleep stop temperature set through the sleep environment setting screen to the at least one home appliance, and switching an operation mode of the at least one home appliance in response to detecting the user's sleep (see figure 12; paragraphs [0632]-[0637]).
Referring to claim 7: Shinar further teaches the providing the graphic user interface comprises displaying the sleep environment setting screen for selecting whether to turn off the at least one home appliance while the user sleeps (see figure 12, “during sleep” stage; wherein the user sets the fan speed to “Off” during a sleep maintenance stage and a wake up stage), and wherein the controlling the at least one home appliance comprises transmitting an operation stop command for turning off the at least one home appliance to the at least one home appliance in response to detecting the user's sleep (see paragraphs [0627]-[0628] and [0632]-[0638]). 
Referring to claim 8: Shinar teaches a user terminal comprising: a communicator (see figure 10; paragraphs [0623] and [0735]; wherein it is clear that the controller, #28, includes a wireless-communication component for communicating with the sensor, #22, and home appliance, #170) configured to communicate with a sleep data acquisition apparatus (see figure 10, #22; paragraph [0735]; wherein the controller, #28, is connected to one or more sensors via one or more wired or wireless connections) and at least one home appliance (see figure 10, #170; paragraph [0623]); a controller (see figure 10, #28) configured to, in response to receiving sleep data from the sleep data acquisition apparatus through the communicator: obtain a sleep state of a user based on the sleep data, and transmit a control signal based on the sleep state of the user to the at least one home appliance through the communicator (see paragraphs [0618]-[0619] and [0623]); and a display (see figure 12) configured to display a graphic user interface (see figure 12, #180) for controlling operation of the at least one home appliance, wherein the sleep data includes signals corresponding to a heart rate, respiration rate, and movement of the user detected by a sensor (see figure 10, #22; paragraphs [0560], [0618]-[0619] and [0630]), wherein the controller is further configured to receive a user input from the user through the graphic user interface, and store setting information for controlling the operation of the at least one home appliance according to the user input (see paragraph [0632]), and wherein the display is further configured to display a sleep environment setting screen (see figure 12, #182) for setting an air volume for a sleep induction stage for inducing a user's sleep (see paragraph [0633]; figure 12, “prior to sleep” stage; wherein volume of air moved by a fan is proportional to the speed of the fan and the user sets the fan speed to “Hi” for a sleep induction stage), an air volume for a sleep maintenance stage for maintaining a user's sleep  (see paragraphs [0634]-[0635]; figure 12, “during sleep” stage; wherein the user sets the fan speed to “Off” during a sleep maintenance 
Halperin teaches a method of obtaining sleep data of a user detected by a piezoelectric sensor (see figure 1, #30; paragraphs [0435]-[0439]), wherein the sleep data includes a first signal corresponding to the user's heart rate, a second signal corresponding to the user's respiration rate, and a third signal corresponding to the user's movement (see figure 2; paragraphs [0440]-[0445]; wherein it is clear that data collected by the sensor, #30, is separated into a heart rate signal, #23, a respiration rate signal, #22, and a user movement signal, #28/31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a simple substitution of the sensor of Shinar with a piezoelectric sensor like taught by Halperin in order to yield predictable results in detecting sleep data of the user while the user is asleep in bed without discomforting or inconveniencing the user (see Halperin paragraph [0436]).
Referring to claim 9: Shinar further teaches the obtaining the sleep state of the user based on heart rate, respiration rate and user’s movement; and identifying the sleep state of the user based on the sleep data (see paragraphs [0560], [0618]-[0619] and [0630]), but does not specifically teach obtaining from the sleep data a first signal corresponding to the user's heart rate, a second signal corresponding to the user's respiration rate, and a third signal corresponding to the user's movement. Halperin teaches a method of obtaining sleep data of a user detected by a piezoelectric sensor (see figure 1, #30; paragraphs [0435]-[0439]), wherein the sleep data includes a first signal corresponding to the user's heart rate, a second signal corresponding to the 
Referring to claim 13: Shinar further teaches the graphic user interface includes a sleep environment setting screen for setting an indoor temperature during the user's sleep, and wherein in response to detecting the user's sleep, the controller is configured to: transmit the indoor temperature set through the sleep environment setting screen to the at least one home appliance by using the communicator, and switch an operation mode of the at least one home appliance (see figure 12; paragraphs [0632]-[0637]).
	Referring to claim 14: Shinar further teaches the graphic user interface includes: a sleep environment setting screen for setting a sleep induction temperature for inducing the user's sleep  (see paragraph [0633]; figure 12, “prior to sleep” stage; wherein the user sets the heat temperature to “Hi” for a sleep induction stage), a sleep maintenance temperature for maintaining the user's sleep (see paragraphs [0634]-[0635]; figure 12, “during sleep” stage; wherein the user sets the heat temperature to “Med” or “Lo” during a sleep maintenance stage), and a sleep stop temperature for stopping the user's sleep (see paragraph [0636]; figure 12, “towards wake up” stage; wherein the user sets the heat temperature to “Hi” during sleep stop stage), and wherein when the user's sleep is detected, the controller is configured to: transmit the 
Referring to claim 15: Shinar further teaches the graphic user interface includes a sleep environment setting screen for selecting whether to turn off the at least one home appliance while the user sleeps (see figure 12, “during sleep” stage; wherein the user sets the fan speed to “Off” during a sleep maintenance stage and a wake up stage), and wherein when the user's sleep is detected, the controller is configured to transmit an operation stop command for turning off the at least one home appliance to the at least one home appliance (see paragraphs [0627]-[0628] and [0632]-[0638]). 
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shinar in view of Halperin, as applied to claims 1 and 8 above, in view of Trivedi et al. (US 2015/0258301 A1) (Trivedi).
	Referring to claims 3 and 10: Shinar, as modified by Halperin, is silent to the obtaining the sleep state of the user based on the sleep data comprises: transmitting the sleep data to a sleep management server; and receiving the sleep state of the user from the sleep management server. Trivedi teaches a sleep management method (see abstract) comprising obtaining the sleep state of the user based on the sleep data (see paragraph [0020]) comprises: transmitting the sleep data to a sleep management server (see figure 2, #280); and receiving the sleep state of the user from the sleep management server (see figure 2; paragraph [0021]; wherein sensor data received at band, #223, is transmitted to server, #280, for evaluation and determination of the user’s sleep state, the determined sleep state is transmitted to a smartphone 221 or media device 225 or another device). It would have been obvious to one of ordinary skill in the art before the effective .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shinar in view of Halperin, as applied to claim 8 above, in view of Shouldice et al. (US 2016/0151603 A1) (Shouldice).
	Referring to claim 12: Shinar further teaches analyzing sensor signal to compute a sleep score based on parameters including a time to fall asleep, duration of sleep, or sleep efficiency (see paragraph [0640]); and the graphic user interface includes a sleep information display screen (see figure 12, #184; wherein the sleep information display screen displays “You had a rough night.”). Shinar, as modified by Halperin, does not specifically teach displaying at least one of: a total sleep time, a time it takes the user to fall asleep, a number of times the user wakes up while sleeping, sleep efficiency, a deep sleep time, or a rapid eye movement sleep time of the user. Shouldice teaches an apparatus to promote a user’s sleep including a display screen for displaying at least one of a total sleep time, a time it takes the user to fall asleep, a number of times the user wakes up while sleeping, sleep efficiency, a deep sleep time, or a rapid eye movement sleep time of the user (see paragraph [0097] and [0103]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the display of Shinar, as modified by Halperin, with sleep related information like taught by Shouldice in order to provide the user feedback concerning a sleep session so as to assist in improving the user’s sleep (see Shouldice paragraphs [0070]-[0079]).

Response to Arguments
Applicant’s arguments with respect to claim(s) under 35 U.S.C. §102(a)(2) and 35 U.S.C. §103, specifically regarding Applicant’s arguments with respect to Auphan, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517.  The examiner can normally be reached on Monday thru Friday 9 AM-5:00 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791